PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GM GLOBAL TECHNOLOGY OPERATIONS LLC
Application No. 16/775,904
Filed: 29 Jan 2020
For: PRECURSORS FOR FORMING HETEROPHASIC ANTI-FOULING POLYMERIC COATINGS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under 37 CFR 1.182 filed on June 22, 2022, requesting withdrawal of a recorded terminal disclaimer and expedited consideration of the matter.

The petitions are GRANTED to the extent indicated.

Applicant requests withdrawal of the terminal disclaimer filed March 22, 2022, and acceptance of the corrective new terminal disclaimer filed on June 20, 2022. On page one of the petition applicant explains the co-pending patent application number was incorrectly identified as U.S. Patent Application No. 16/716,027 as a result of an inadvertent typographical error and that the correct prior patent application number is U.S. Patent Application No. 16/716,029. Applicant filed a corrective new terminal disclaimer on June 20, 2022.

The Office notes applicant submitted the present petition to withdraw the record terminal disclaimer on June 22, 2022, before payment of the issue fee and issuance of the patent. The examiner concurs that the terminal disclaimer filed on March 22, 2022, identified the wrong application number. In this instance, it is appropriate for applicant to submit a replacement terminal disclaimer identifying the correct application number. See MPEP1490(VI)(C) and 1490(VIII)(A). Accordingly, the terminal disclaimer filed on March 22, 2022, is withdrawn and replaced by the corrective new terminal disclaimer filed on June 20, 2022.

Inquiries related to this decision should be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET